CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND FINANCIAL OFFICERS PURSUANT TO THE SARBANES-OXLEY ACT OF 2002 I.Introduction and Application In accordance with the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) and the rules promulgated thereunder by the Securities and Exchange Commission, each of the Funds is required to publicly disclose on Form N-CSR whether it has adopted a code of ethics (as defined in Item 2(b) of Form N-CSR) applicable to its principal executive officer and principal financial officer (each a “Covered Officer”). Recognizing the importance of high ethical standards in the conduct of the Funds’ business, each Fund’s Board of Directors (“Board”), including a majority of its Independent Directors (as defined below), has adopted this Code of Ethics (“Code”). All recipients of the Code are directed to read it carefully, retain it for future reference, and abide by the rules and policies set forth herein.Any questions concerning the applicability or interpretation of such rules and policies, and compliance therewith, should be directed to the Funds’ Chief Compliance Officer (“CCO”) or to Fund counsel. II.Purpose The Code is designed to deter wrongdoing and to promote, with respect to each Fund: (A)honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; (B)full, fair, accurate, timely and understandable disclosure in reports and documents the Fund files with, or submits to, the SEC or in other public communications made by the Fund; (C)compliance with applicable governmental laws, rules and regulations; (D)prompt internal reporting of violations of this Code to an appropriate person or persons identified in the Code; and (E)accountability for adherence to the Code. III.Definitions (A)“Covered Officer” with respect to a Fund means the principal executive officer of the Fund and senior financial officers of the Fund, including the principal financial officer, controller or principal accounting officer, or persons performing similar functions, regardless of whether these persons are employed by the Fund or a third party.The Covered Officers are listed on Appendix A. (B)“Executive Officer” of a Fund has the same meaning as set forth in Rule 3b-7 under the Securities Exchange Act of 1934, as amended.Subject to any changes in that rule, the term “executive officer,” when used in the Code, means the president, any vice president, any officer who performs a policy making function, or any other person who performs similar policy making functions for a Fund.Each Fund’s Executive Officers who are not also Covered Officers are listed on Appendix A. (C)“Independent Director” means a Director of a Fund who is not an “interested person” of that Fund within the meaning of Section 2(a)(19) of the 1940 Act. (D)“Waiver” means the approval by a Fund’s CCO of a material departure from a provision of the
